ON MOTION.
Appellee has filed a motion which asks the Court to add additional language to the opinion heretofore rendered. Appellant joins in the motion. The motion seeks to clarify the opinion so as to remove uncertainties present in the mind of counsel. The suggestion would more *Page 484 
readily commend itself to us if ambiguity was apparent also to the Court.
The judgment here rendered affirmed a decree which awarded in partition to appellee a designated tract "absolutely in fee simple." There should be no doubt that we intended to hold that the widow's share had all the incidents of a fee simple title, including the right to convey same free of any claims by the appellant or those heirs who would succeed to his estate in the event of his death before becoming of age.
This should be sufficient reply to the motion to enlarge the language of the opinion, and ample justification for excluding the motion from that limited class of cases in which such suggestion should be entertained.
Overruled.